DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “According to claim No 1,” should apparently read --The pocket inhaler of claim 1, wherein--; additionally, there should be a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the other end" in line 1 and “the inward movement” in line 7.  There is insufficient antecedent basis for these limitations in the claim.

Claim 1 also recites the limitation “optionally establishing” in line 9.  The phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the present invention."  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is also rejected by virtue of its dependence upon claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not recite any limitations that further limit the subject matter recited by claim 1.  Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coles (U.S. No. 1,585,466).
Regarding claim 1, Coles discloses a pocket inhaler comprising the combination of a shell having one end perforated and the other end open, a container telescopically received in the open end of said shell and having its outer end closed by a removable outer cap, a perforated inner cap fitting within the container and spaced from the outer cap and defining an inner cavity for containing a very simple compound of sodium carbonate and ammonium chloride or ammonia hydroxide (capable of containing such a compound), the inner cap having a slot in its side, an internal lug on the container 
Regarding claim 2, Coles discloses a multi-use smelling salt inhaler (no further structural features are recited by this claim; Coles’s device is capable of such; col. 1, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS B COX/Primary Examiner, Art Unit 3791